

	

		III

		109th CONGRESS

		2d Session

		S. RES. 427

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Mr. Inhofe (for himself,

			 Mr. Warner, Mr.

			 Bond, Mr. Voinovich,

			 Mr. Chafee, Ms.

			 Murkowski, Mr. Vitter,

			 Mr. Thune, Mr.

			 DeMint, Mr. Isakson,

			 Mr. Jeffords, Mr. Baucus, Mr.

			 Lieberman, Mrs. Boxer,

			 Mr. Carper, Mrs. Clinton, Mr.

			 Lautenberg, Mr. Obama, and

			 Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Commemorating the 50th Anniversary of the

		  Interstate System.

	

	

		Whereas, on June 29, 1956, President Dwight D. Eisenhower

			 signed into law—

			(1)the Federal-Aid

			 Highway Act of 1956 (Public Law 84–627; 70 Stat. 374) to establish the

			 41,000-mile National System of Interstate and Defense Highways, later

			 designated as the Dwight D. Eisenhower National System of Interstate and

			 Defense Highways; and

			(2)the Highway

			 Revenue Act of 1956 (Public Law 84–627; 70 Stat. 387) to create the Highway

			 Trust Fund;

			Whereas, in 1990, the National System of Interstate and

			 Defense Highways was renamed the Dwight D. Eisenhower System of Interstate and

			 Defense Highways to recognize the role of President Eisenhower in the creation

			 of the Interstate Highway System;

		Whereas that web of superhighways, now spanning a total of

			 46,876 miles throughout the United States, has had a powerful and positive

			 impact on the lives of United States citizens;

		Whereas the Interstate System has proven to be a vital

			 tool for transporting people and goods from 1 region to another speedily and

			 safely;

		Whereas the use of the Interstate System has helped the

			 Nation facilitate domestic and global trade, and has allowed the Nation to

			 create unprecedented economic expansion and opportunities for millions of

			 United States citizens;

		Whereas the Interstate System has enabled diverse

			 communities throughout the United States to come closer together, and has

			 allowed United States citizens to remain connected to each other as well as to

			 the larger world;

		Whereas the Interstate System has made it easier and more

			 enjoyable for United States citizens to travel to long-distance destinations

			 and spend time with family members and friends who live far away;

		Whereas the Interstate System is a pivotal link in the

			 national chain of defense and emergency preparedness efforts;

		Whereas the Interstate System remains 1 of the paramount

			 assets of the United States, as well as a symbol of human ingenuity and

			 freedom; and

		Whereas the anniversary of the Interstate System provides

			 United States citizens with an occasion to honor 1 of the largest public works

			 achievements of all time, and reflect on how the Nation can maintain the

			 effectiveness of the System in the years ahead: Now, therefore, be it

		

	

		That the Senate—

			(1)proclaims 2006 as

			 the Golden Anniversary Year of the Dwight D. Eisenhower National System of

			 Interstate and Defense Highways;

			(2)recognizes and

			 celebrates the achievements of the Federal Highway Administration, State

			 departments of transportation, and the highway construction industry of the

			 United States, including contractors, designers, engineers, labor, materials

			 producers, and equipment companies, for their contributions to the quality of

			 life of the citizens of the United States; and

			(3)encourages

			 citizens, communities, governmental agencies, and other organizations to

			 promote and participate in celebratory and educational activities that mark

			 this uniquely important and historic milestone.

			

